United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hammond, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1820
Issued: February 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 24, 2017 appellant filed a timely appeal from a July 24, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its July 24, 2017 decision. The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c)(1). Therefore, evidence not before OWCP at the time of the July 24, 2017 decision
will not be considered by the Board for the first time on appeal. Id.

FACTUAL HISTORY
On June 6, 2017 appellant, then a 35-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 26, 2017 he sprained his right knee in the performance of
duty. He reportedly advised his supervisor that “his knee was hurting from a previous injury.”3
Medical evidence from Dr. Irene Mary O’Neill, an occupational medicine specialist, was
submitted in support of his claim. In a May 26, 2017 work status summary, Dr. O’Neill noted
that appellant was walking down steps, slipped, and twisted his right knee on
December 10, 2015. She noted that the purpose of appellant’s visit was a new workers’
compensation injury with a May 22, 2017 date of injury. Dr. O’Neill diagnosed a sprain of
unspecified site of the right knee and provided restrictions starting May 26, 2017. In another
May 26, 2017 work status summary, she indicated that appellant was a letter carrier who strained
his right distal hamstring tendons while descending stairs on December 10, 2015 and
May 22, 2017. A sprain of unspecified site of the right knee was provided. In a June 16, 2017
work status summary, Dr. O’Neill diagnosed a sprain of unspecified site of the right knee. The
date of injury was again reported as May 22, 2017.
In duty status reports (Form CA-17) dated May 26, June 2 and 16, 2017, Dr. O’Neill
noted that appellant slipped on steps while delivering mail on May 22, 2017. She noted that this
was a new injury and diagnosed sprain of unspecified site of the right knee as due to injury.
In June 2, 2017 patient visit discharge instructions, Dr. O’Neill noted a sprain of
unspecified site of the right knee and indicated that appellant could return to work with
restrictions on May 26, 2017.
By letter dated June 22, 2017, OWCP advised appellant as to the type of medical and
factual evidence required to establish his claim. He was afforded 30 days to provide this
information.
OWCP subsequently received a May 26, 2017 narrative statement from appellant.
Appellant indicated that on Monday, May 22, 2017, he started to feel pain on his right knee
while delivering his mail route and the pain did not stop until May 26, 2017. He further stated
that the pain was from his right knee which he previously injured in 2016. Appellant requested
to return to the doctor as he felt the pain again.
In a June 23, 2017 duty status report (Form CA-17), Dr. O’Neill noted that on May 26,
2017 appellant had descended stairs and sprained posterior right knee. She affirmed her prior
diagnosis. Appellant was released to work with restrictions.
By decision dated July 24, 2017, OWCP denied appellant’s claim because he failed to
establish that the claimed incident occurred as alleged. It found that the mechanism of injury did
not match appellant’s statement.

3
Under OWCP File No. xxxxxx061, appellant has an accepted traumatic injury claim for right knee sprain, which
arose on December 10, 2015.

2

LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.4 The phrase
“sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.5 An employee seeking benefits under FECA has the burden of proof to establish
that an injury occurred while in the performance of duty.6 In order to determine whether an
employee actually sustained an injury in the performance of duty, OWCP begins with an analysis
of whether fact of injury has been established. Generally, fact of injury consists of two
components which must be considered in conjunction with one another. The first component to
be established is that the employee actually experienced the employment incident which is
alleged to have occurred. The second component is whether the employment incident caused a
personal injury, and generally, this can be established only by medical evidence.7
An employee has the burden of proof to establish the occurrence of an injury at the time,
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence.8 An injury does not have to be confirmed by eyewitnesses to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his subsequent course of action.9
A claimant must provide detailed factual information regarding the alleged employment
incident or incidents.10 It must be clear what specific incidents appellant are alleging, when they
occurred, and other relevant details of the circumstances surrounding the claimed injury.11 The
Board has also held that a claimant cannot establish fact of injury if there are inconsistencies in
the evidence that cast serious doubt as to whether the specific event or incident occurred at the
time, place, and in the manner alleged.12 Such circumstances as late notification of injury, lack
of confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient

4

5 U.S.C. § 8102(a).

5

Valerie C. Boward, 50 ECAB 126 (1998).

6

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

9

Charles B. Ward, 38 ECAB 667, 67-71 (1987).

10

J.N., Docket No. 17-0032 (issued April 21, 2017).

11

D.F., Docket No. 15-1745 (issued February 11, 2016).

12

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

3

doubt on an employee’s statements in determining whether a prima facie case has been
established.13
ANALYSIS
Appellant filed a traumatic injury claim alleging a right knee injury on May 26, 2017.
OWCP denied appellant’s claim, finding that the injury did not occur in the manner alleged.
It is undisputed that appellant was in the performance of duty on May 26, 2017.
However, the factual evidence of record does not support appellant’s claim of a traumatic injury
on May 26, 2017.
Appellant did not provide a clear statement as to what specific activity contributed to his
right knee injury. He did not describe any specific incident occurring on May 26, 2017, or any
work activity he performed on that day beyond the general statement of “delivering my route.”
A traumatic injury is defined as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift.14
Appellant’s CA-1 form did not provide a detailed account of the alleged incident or
corroborating evidence. In his May 26, 2017 statement, he also presented no evidence regarding
the specific mechanism of injury, as required in a claim for traumatic injury, nor did he allege
that he experienced a specific event, incident, or exposure at a definite time, place, and in a
specific manner.15 Rather, appellant stated that he started to feel pain on his right knee while
delivering his route on Monday, May 22, 2017 and the pain did not stop until May 26, 2017. He
noted that the pain was from his right knee which he had previously injured in 2016.16 Appellant
did not reference exactly what duties he was performing on May 26, 2017 that either caused or
aggravated his right knee condition. His recitation of the facts does not support his allegation
that a specific event occurred which caused a work-related injury.17 It is noted that Dr. O’Neill
indicated in her June 23, 2017 duty status report that on May 26, 2017 appellant was descending
stairs and sprained his posterior right knee.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 USC § 8128(a)
and 20 CFR §§ 10.605 through 10.607.

13

Robert A. Gregory, 40 ECAB 478, 483 (1989).

14

20 C.F.R. § 10.5(ee).

15

See Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54 ECAB 174 (2002).

16
The evidence of file reflects that appellant had previously injured his right knee and had sought treatment for a
right knee injury on May 22, 2017.
17

Paul Foster, 56 ECAB 208 (2004) (the Board found that appellant had failed to establish fact of injury where
his allegations were vague and undocumented and did not relate with specificity the cause or immediate
consequences of the claimed injury).

4

CONCLUSION
The Board finds that appellant has not established that an injury was sustained in the
performance of duty on May 26, 2017, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

